EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Simon on January 18, 2022.
The application has been amended as follows: 
Replace the claims as follows:
Claim 81. An apparatus comprising:
an electrode array; and
a plurality of electrode compatible headset grids that are configured to be interchangeably couplable to the electrode array and to be disposed between the electrode array and a head of a subject, each of the electrode compatible headset grids comprising:
a flexible isolating matrix, configured to isolate electrical current; and 
a plurality of conductive channels, scattered within the isolating matrix, the conductive channels: 
being configured to allow electric communication between one side of the isolating matrix and the other, 
being electrically isolated one from the other by the flexible isolating matrix, and 
being configured to group respective sets of one or more electrodes into operating electrode units via which current passes between the electrode array and the subject's head,
wherein a size of each of the conductive channels of each of the electrode compatible headset grids defines for its associated operating electrode unit a number of electrodes that are in ionic contact with each other, and the location of each of the conductive channels within its electrode compatible headset grid defines the location of its associated operating electrode unit,
wherein each of the conductive channels of each of the electrode compatible headset grids is configured to group a defined number of electrodes into an operating electrode unit to enable the defined number of electrodes to function as a single electrode, and
wherein the plurality of electrode compatible headset grids have different arrangements of conductive channels from each other, such that when coupled to the electrode array, each of the electrode compatible headset grids converts the electrode grid into a different arrangement of operating electrode units. 

Claim 82. Canceled.
Claim 83. Canceled. 
Claim 84. The apparatus according to claim 81, wherein each of the conductive channels of each of the electrode compatible headset grids is hollow. 
Claim 90. The apparatus according to claim 81, wherein the different arrangement of operating electrode units is configured for a protocol mode, wherein the protocol mode is selected from a predetermined treatment protocol, a predetermined diagnosis protocol and a predetermined treatment and diagnosis protocol.
Claim 91. Canceled. 
Claim 92. Canceled.
Claim 96. Canceled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Cory et al. (hereinafter ‘Cory’, U.S. PGPub. No. 2002/0095080) disclosed an apparatus comprising an electrode array (electrode array 100 in Fig. 1) and a flexible isolating matrix (sensor attachment system 300 in Fig 3A-3B, [0084]). However, Cory discloses that the electrode array and the flexible isolating matrix provide a one to one alignment between the electrode of the electrode array and its corresponding conductive channel of the flexible isolating matrix. Therefore, Cory fails to disclose a plurality of electrode compatible headset grids interchangeably couplable to the electrode array. Furthermore, it fails to teach that each of the plurality of conductive channels of each of the plurality of electrode compatible headset grids are configured to group a number of electrodes of the electrode array to operate as a function as a single electrode as required in independent claim 81.  
Axelgaard (U.S. PGPub. No. 2011/0301683) also found to teach different embodiments of electrode compatible grids (hydrogel matrix 50 in Figs. 2 & 4; hydrogel matrix corresponding to the island electrodes 140, 142 Fig. 4 & hydrogel matrix corresponding to the island electrodes 140, 142 in Fig. 6). However, each of these electrode compatible grids are intended to be used by an electrode array having a one to one correspondence with the electrodes of the electrode array and thus fail to disclose the combination of the claimed elements in independent claim 81.
Therefore, the prior art fails to disclose an apparatus comprising an electrode array and a plurality of electrode headset compatible grids as claimed in independent claim 83. Accordingly, claims 84-90, and 93-95 are allowed as being dependent on independent claim 83.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        12/16/2021